Fish, C. J.
It appearing that the date of the certificate of the judge to the bill of exceptions is December 24, 1910, and the date of the filing of the bill of exceptions in the office of the clerk of the trial court is January 16, 1911, the writ of error must be dismissed, because the bill of exceptions was not filed in the clerk’s office within fifteen days from the date of the judge’s certificate, as required by Civil Code, § 6167. Norris v. Baker County, 135 Ga. 229 (2), (69 S. E. 106).

Writ of error dismissed.


All the Justices concur, except Hill, J., not presiding.